Citation Nr: 0816131	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

[An appeal for eligibility for enrollment in the Department 
of Veterans Affairs health care system is addressed in a 
separate action by the Board].


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision, the RO denied 
service connection for a psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2004, the veteran submitted a claim for service 
connection for a psychiatric disorder.  The RO denied that 
claim in a May 2005 rating decision.  In June 2005, the 
veteran submitted a notice of disagreement (NOD) with that 
rating decision.

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO) must prepare and send to 
the claimant a statement of the case (SOC).  38 U.S.C.A. 
§ 7105(d) (West 2002).  The RO has not sent the veteran an 
SOC addressing the issue of service connection for a 
psychiatric disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that, when a claimant 
submits an NOD, and the RO does not issue an SOC, the Board 
should remand the matter to the RO for the issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
The Board remands the service connection claim to the RO to 
issue an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case with regard to the claim for service 
connection for a psychiatric disorder.  
The RO should clearly advise the veteran 
of the need to file a substantive appeal, 
and of the time limit for filing that 
appeal, if the veteran wishes to complete 
an appeal of the denial of the service 
connection claim.

2.  Thereafter, if the veteran files a 
timely substantive appeal for service 
connection for a psychiatric disorder, the 
RO should review the expanded record and 
determine if that claim can be granted.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

